Citation Nr: 1626075	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

R.M.K., Counsel












INTRODUCTION

The Veteran had active service in the Air Force from June 1965 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for hemorrhoids with an evaluation of 0 percent, effective March 2, 2011.

The Veteran also asserts that there was clear and unmistakable error (CUE) in the April 2012 rating decision to the extent it assigned a noncompensable disability rating for his condition.  As that rating decision is currently on appeal, and therefore not final, a motion for revision of that rating decision on the basis of CUE is premature.  See 38 C.F.R. § 3.105(a)  (2015).

Statements received from the Veteran in July 2014 appear to raise the issue of CUE with respect to RO decision dated in May 2014 that granted service connection for impairment of rectal sphincter.  The CUE issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)  (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before adjudication of the Veteran's claim.

Specifically, the Veteran was afforded a VA-contracted examination in October 2011 for his hemorrhoids.  While the duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's hemorrhoids.  To this point, the Board notes that the Veteran was subsequently granted service connection for impairment of rectal sphincter as secondary to the service-connected disability of hemorrhoids in a May 2014 rating decision, effective September 19, 2013.  It was noted that the Veteran had to use a pad/diaper at night and throughout the day; had chronically impaired rectal sphincter control residuals, status post hemorrhoid repair surgeries; extensive leakage; and fibrosis in the anal canal that was not likely amenable to surgical intervention.  As such, the Board finds that examination is warranted to determine the current severity of his service-connected hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate examination to determine the current severity of his service-connected hemorrhoids.  The Veteran's entire electronic files must be made available to the examiner, and the examination report must reflect that the examiner reviewed these records.  All tests and studies deemed necessary must be performed, and all pertinent symptomatology and findings must be reported in detail. 

Following a clinical examination and a review of the evidence of record, to include consideration of the Veteran's statements, the examiner must comment upon the size of the hemorrhoids and address whether they are thrombotic, irreducible, or have excessive redundant tissue.

A complete rationale for all opinions must be provided. 
 
2.  After completing the requested action, and any additional notification and/or development warranted, the AOJ must readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




